   Case: 1:21-cv-02689 Document #: 42-1 Filed: 07/12/21 Page 1 of 2 PageID #:2241




                  IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 TOMMY HILFIGER LICENSING LLC,

                          Plaintiff,
                                                     Case No. 21-cv-2689
           v.
                                                     Judge Gary Feinerman
 THE INDIVIDUALS, CORPORATIONS,
 LIMITED LIABILITY COMPANIES,                        Magistrate Judge Maria Valdez
 PARTNERSHIPS, AND
 UNINCORPORATED ASSOCIATIONS
 IDENTIFIED ON SCHEDULE A
 HERETO,

                          Defendant.



                            DECLARATION OF GANGNENG XIAO



          I, Gangneng Xiao, hereby declare, and state as follows:

          1.     I am over the age of eighteen and have personal knowledge of the facts set forth

in this Declaration. I am competent to testify as to all matters stated, and I am not under any legal

disability that would in any way preclude me from testifying. The following information

regarding sales information is accurate to the best of my knowledge.

          2.     I am the owner at Skininy (“Skininy”) and as such, I have personal knowledge

regarding Skininy’s sales. I make this declaration from my personal knowledge unless otherwise

stated.

          3.     Skininy has only made one sale in Illinois of the item of merchandise that Plaintiff

claims is infringing as evidenced by proof of such sale from Skininy’s website, Skininy’s sales
  Case: 1:21-cv-02689 Document #: 42-1 Filed: 07/12/21 Page 2 of 2 PageID #:2242




records and an accounting of Skininy’s sales attached hereto as Exhibit A, Exhibit B, and Exhibit

C respectively.

         4.     The lone sale in Illinois of the allegedly infringing merchandise was made to an

individual identified as an investigator engaged by Plaintiff in this matter.

         5.     Due to the temporary restraining order and the preliminary injunction order,

Skininy has more than $140,000 dollars restrained. Skininy is legitimate business seller, with this

restrained amount, Skininy’s business has been severely impacted. Skininy remains unable to

access its funds.

         6.     Skininy has only sold one unit of alleged infringing products to Plaintiff’s

investigator for a gross revenue of only USD $30.95 and a profit of only $10.60.

         I declare under penalty of perjury of the laws of the United States of America that the

foregoing is true and correct.

                         9th
         Executed on the _________        July
                                   day of _______________,          Guangzhou
                                                           2021, in ____________________,

China.



Respectfully submitted,




_____________________________


07/09/2021
_____________________________
Date
